DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 19 August 2022 and 21 October 2022 have been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 7, filed 21 October 2022, in view of the amendments with respect to figures 2-6 have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 8, filed 21 October 2022, in view of the amendments with respect to claims 21-22 have been fully considered and are persuasive.  The 112(f) claim interpretation of the claims has been withdrawn. 
Applicant’s arguments with respect to the prior art rejections of claim(s) 1, 21-22, 27-31, and 36-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 37 recite the limitation "the service information".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 21-22, 27-31, and 36-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rong et al. US 2018/0199381 A1 (hereinafter referred to as “Rong”).
As to claims 1, 21, and 22, Rong teaches a terminal (¶¶265, 284-285, and 363; figures 5-6 and 9) comprising:
a transmitting device configured to transmit access information of the terminal (¶¶266, 286, and 363; figures 5-6 and 9), wherein the access information includes a preamble code and uplink data control information and does not include data information (¶¶266, 281, 286, 301, and 306-308; figures 5-6: uplink transmission 510/610 includes random access preamble sequence and transmission characteristic information which is used to indicate uplink transmission characteristic of the grant-free transmission resource of the terminal device, the transmission characteristic may be one or more of latency characteristic, power characteristic, TTI characteristic, and terminal device ID); and
a receiving device configured to receive response information of a base station to the access information, wherein the response information includes acknowledgement information of the base station to the access information (¶¶267, 287, and 363; figures 5-6 and 9), in response to the base station correctly decoding the preamble code and the uplink data control information respectively, wherein the response information includes acknowledgement information indicating the base station correctly decoding both of the preamble code and the uplink data control information (¶¶239, 267, 287, 309: downlink transmission 520/620 includes random access response in response to base station allocating grant free resources for the terminal based on the received random access preamble and transmission characteristic information, the grant free resources being based on the received random access preamble and transmission characteristic information including resources  being based on the terminal device ID, wherein the random access response includes acknowledgement information specific to the terminal device ID indicating specific grant-free transmission resources for the terminal based on correctly decoded message 510/610),
wherein the transmitting device is further configured to transmit the data information, in response to the receiving device receiving the acknowledgement information of the base station to both of the preamble code and uplink data control information (¶¶281, 313, and 363; figures 5-6 and 9: perform uplink data transmission on grant-free transmission resource allocated by the network device to the terminal device).
As to claim 27, Rong teaches the terminal of claim 21, further comprising a processor configured to determine a periodic information-receiving window, the receiving device further configured to receive the response information of the base station to the access information in a first information-receiving window after transmitting the access information of the terminal (¶¶235, 269, and 363; figures 4 and 9).
As to claim 28, Rong teaches the terminal of claim 21, wherein the receiving device is configured to determine radio resources carrying the response information based on at least one of identification information of the terminal and information on radio resources for transmitting uplink data control information, and to receive the response information of the base station to the access information on the radio resources (¶239).
As to claim 29, Rong teaches the terminal of claim 21, wherein the access information further includes first scheduling information for the service information,
the first scheduling information includes at least one of modulation and coding information for the service information, information on the number of times of retransmissions for the service information, transmission power control information for the service information, signature information for the service information, reference signal information for the service information, and radio resource information for the service information (¶¶209-211; figure 2).
As to claim 30, Rong teaches the terminal of claim 29, wherein the response information further includes modified scheduling information (¶¶202, 230, 235, and 281).
As to claim 31, Rong teaches the terminal of claim 29, wherein the response information further includes second scheduling information (¶¶202, 230, 235, and 281).
As to claim 36, claim 36 is rejected the same way as claim 27.
As to claim 37, claim 37 is rejected the same way as claim 29.
As to claim 38, claim 38 is rejected the same way as claim 30.
As to claim 39, claim 39 is rejected the same way as claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469